Citation Nr: 0815163	
Decision Date: 05/07/08    Archive Date: 05/14/08

DOCKET NO.  04-07 520A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
30 percent for asbestosis, from March 5, 2002, to March 23, 
2006.

2.  Entitlement to an initial disability rating in excess of 
60 percent for asbestosis, from March 24, 2006.

3. Entitlement to a total disability rating on the basis of 
individual unemployability (TDIU) due to service-connected 
disabilities.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel
INTRODUCTION

The veteran served on active duty from June 1952 to June 
1964.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a May 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, which granted the veteran service connection for 
asbestosis, evaluated as 30 percent disabling, but denied 
entitlement to TDIU.  The claims file was subsequently 
transferred to the RO in Newark, New Jersey.

In May 2005, the veteran testified during a Travel Board 
hearing before the undersigned Veterans Law Judge; a 
transcript of that hearing is of record.

The Board notes that the veteran's appeal has been advanced 
on the Board's docket by reason of his advanced age.  See 38 
U.S.C.A. § 7107(a)(2)(C) (West 2002); 38 C.F.R. § 20.900(c) 
(2007).

In February 2006, the Board remanded the case for further 
development.  The requested development has been completed 
and the case has been returned to the Board for further 
appellate action.  


FINDINGS OF FACT

1.  From March 5, 2002, to September 22, 2005, the 
preponderance of the competent medical evidence does not show 
that the veteran's service-connected asbestosis was 
manifested by post-bronchodilator Forced Vital Capacity (FVC) 
of 50 to 64-percent predicted, or Diffusion Capacity of the 
Lung for Carbon Monoxide by the Single Breath Method (DLCO 
(SB)) of 40 to 55-percent predicted, or maximum exercise 
capacity of 15 to 20 ml/kg/min oxygen consumption with 
cardiorespiratory limitation.

2.  As of September 23, 2005, the veteran's service-connected 
asbestosis was manifested by FVC of 52.3-percent predicated 
after bronchodilator response.

3.  As of March 24, 2006, the preponderance of the competent 
medical evidence does not show that the veteran's service-
connected asbestosis is manifested by post-bronchodilator 
therapy FVC of less than 50-percent predicted, or a DLCO of 
less than 40-percent predicted.

4.  The veteran's service-connected disabilities are 
asbestosis, currently rated as 60 percent disabling; 
bilateral pes planus, currently rated as 10 percent 
disabling; degenerative joint disease of the right knee, 
currently rated as 10 percent disabling; and synovitis of the 
let knee, currently rated as 10 percent disabling; the 
combined disability rating is 70 percent.
 
5.  The veteran's service-connected disabilities prevent him 
from securing and following a substantially gainful 
occupation.


CONCLUSIONS OF LAW

1.  From March 5, 2002, to September 22, 2005, the criteria 
for a rating for asbestosis in excess of 30 percent have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.97, 
Diagnostic Code (Code) 6833 (2007).

2.  From September 23, 2005, to March 23, 2006, the criteria 
for a 60 percent rating for asbestosis have been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.97, Code 6833 
(2007).

3.  Since March 24, 2006, the criteria for a disability 
rating for asbestosis in excess of 60 percent have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 4.97, Code 6833 (2007).

4.  The criteria for the establishment of TDIU, due to 
service-connected disabilities, have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.340, 3.341, 4.16 (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

The veteran's asbestosis claim arises from his disagreement 
with the initial evaluation following the grant of service 
connection.  Courts have held that once service connection is 
granted the claim is substantiated, additional notice is not 
required and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
notice is needed under VCAA.

With respect to his TDIU claim, given the favorable outcome 
below no conceivable prejudice to the veteran could result 
from this adjudication.  In this regard, the agency of 
original jurisdiction will be responsible for addressing any 
VCAA notice defect with respect to the rating and effective 
date elements when effectuating the award.  See Dingess v. 
Nicholson,  19 Vet. App. 478 (2006).

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service medical 
records and VA outpatient treatment records.  The veteran 
submitted additional medical records, work-related documents, 
and several written statements, and was provided an 
opportunity to set forth his contentions during the hearing 
before the undersigned Veterans Law Judge.  In addition, he 
was afforded VA medical examinations in May 2002 and March 
2006.

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist in the development of 
the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

II..  Increased Ratings Claims

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet.App. 119 (1999).

Asbestosis from March 5, 2002 to March 23, 2006

In this case, the RO has assigned a 30 percent disability 
rating from March 5, 2002, to March 23, 2006, and a 60 
percent disability rating commencing March 24, 2006, under 
the provisions of 38 C.F.R. § 4.97, Diagnostic Code 6833.  
Code 6833 provides for the evaluation of asbestosis.  Under 
this criteria, a 30 percent rating is assigned when Forced 
Vital Capacity (FVC) is 65 to 74-percent predicted, or; 
Diffusion Capacity of the Lung for Carbon Monoxide by Single 
Breath Method (DLCO (SB)) is 56 to 65-percent predicted.  A 
60 percent evaluation is assignable for FVC of 50 to 64-
percent predicted, or; DLCO (SB) of 40 to 55-percent 
predicted, or; maximum exercise capacity of 15 to 20 
ml/kg/min oxygen consumption with cardiorespiratory 
limitation.  Finally, a 100 percent evaluation warrants FVC 
less than 50-percent predicted or; DLCO (SB) is less than 40-
percent predicted, or; maximum exercise capacity of less than 
15 ml/kg/min oxygen consumption with cardiorespiratory 
limitation, or; cor pulmonale or pulmonary hypertension, or; 
requires outpatient oxygen therapy.

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  

At the time of the May 2003 rating decision which granted the 
veteran a 30-percent disability rating for asbestosis, the 
most current objective medical evidence of record regarding 
the severity of the veteran's asbestosis was the report of a 
May 2002 VA respiratory diseases examination.  The Board also 
observes that this May 2002 examination report states 
pulmonary function tests (PFTs) revealed that FVC was 66.4-
percent predicted prior to bronchodilation and 69.3-percent 
predicated after bronchodilator response.  DLCO by single 
breath method was not conducted.  The examiner noted "[m]ild 
restrictive defect" and that "pre-bronchodilator test 
performance suboptimal by subject."  The Board notes that 
the May 2002 PFT values were relied on in a subsequent 
February 2003 VA examination report.  These PFT results do 
not rise to the level contemplated by the criteria for the 
next higher rating of 60 percent under Code 6833.

However, PFT results obtained in a September 23, 2005 VA 
examination include FVC of 45.6-percent predicted prior to 
bronchodilation and 52.3-percent predicated after 
bronchodilator response, which meet the 60 percent rating 
criteria of Code 6833.  DLCO by single breath method was not 
conducted.  Bearing in mind 38 U.S.C.A. § 5107(b) ( benefit-
of-the-doubt rule) and 38 C.F.R. § 4.7 (higher of two 
evaluations), the Board finds that an increased rating to 60 
percent is warranted for asbestosis as of September 23, 2005, 
the date of the examination which revealed decreased FVC 
findings.

However, the preponderance of the evidence is against the 
next higher rating of 100 percent for asbestosis as of 
September 23, 2005.  The record does not show post-
bronchodilation FVC less than 50-percent predicted or; DLCO 
(SB) less than 40-percent predicted, or; maximum exercise 
capacity of less than 15 ml/kg/min oxygen consumption with 
cardiorespiratory limitation, or; cor pulmonale or pulmonary 
hypertension, or; the requirement of outpatient oxygen 
therapy, as required for a 100 percent rating under this 
code.

In sum, the evidence supports an increased rating of 60 
percent, but not higher, for the veteran's service-connected 
asbestosis as of September 23, 2005.




Asbestosis from March 24, 2006

As noted above, the RO determined that the initial disability 
rating for the veteran's asbestosis is 60 percent effective 
March 24, 2006.  Following a careful review of the medical 
evidence, the Board agrees with the RO and concludes that the 
preponderance of the evidence is against a finding that the 
veteran's asbestosis approximates, or more nearly 
approximates, the criteria for a rating in excess of 60 
percent for any time during the period after March 24, 2006.

The veteran was afforded his most recent VA respiratory 
diseases examination in March 2006, which served as the basis 
of the RO's decision to increase the veteran's disability 
rating to 60 percent.  The Board also observes that this 
March 2006 examination report states PFTs revealed that FVC 
was 60.7-percent predicted prior to bronchodilation and 61.7-
percent predicated after bronchodilator response.  DLCO by 
single breath method was 58.9-percent predicated.  Cor 
pulmonale, pulmonary hypertension, or outpatient oxygen 
therapy were not noted.  The examiner noted 
"[i]nterpretation was suboptimal study" and "[p]oor 
subject performance."  These PFT results do not rise to the 
level contemplated by the criteria for the next higher rating 
of 100 percent under Code 6833.

For the above stated reasons, the Board finds that the 
veteran does not meet or nearly approximate the criteria for 
a disability rating in excess of 60 percent for his service-
connected asbestosis since March 24, 2006.  

In reaching the conclusions above, the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claims, that doctrine is not applicable in the 
instant appeal, and the claims must be denied.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-
57 (1991).

III.  TDIU Claim

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when it is 
found that the disabled person is unable to secure or follow 
a substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more, 
or as a result of two or more disabilities, provided at least 
one disability is ratable at 40 percent or more and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  Consideration is 
given to such factors as the extent of the service-connected 
disability, and employment and educational background, and it 
must be shown that the service-connected disability produces 
unemployability without regard to intercurrent disability or 
advancing age.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321, 
3.340, 3.341, 4.16, 4.19.

The veteran is service connected for asbestosis, currently 
rated as 60 percent disabling; bilateral pes planus, 
currently rated as 10 percent disabling; degenerative joint 
disease of the right knee, currently rated as 10 percent 
disabling; and synovitis of the let knee, currently rated as 
10 percent disabling; the combined disability rating is 70 
percent.  Therefore, the veteran meets the percentage 
requirements of 38 C.F.R. § 4.16(a), for consideration for a 
total unemployability rating on a schedular basis, and the 
determinative issue becomes whether he is unemployable as a 
result of two or more service-connected disabilities.

In determining whether the veteran is entitled to total 
disability rating based upon individual unemployability, 
neither his non-service-connected disabilities nor his 
advancing age may be considered.  Van Hoose v. Brown, 4 Vet. 
App. 361 (1993).  In other words, according to pertinent 
regulation, "unemployability, in service-connected claims, 
associated with advancing age or intercurrent disability, may 
not be used as a basis for a total disability rating."  38 
C.F.R. § 4.19.

For a veteran to prevail on claim based on unemployability, 
it is necessary that the record reflect some factor, which 
places his case in a different category than other veterans 
with equal ratings of disability.  Id.  Furthermore, the fact 
that a veteran is unemployed or has difficulty obtaining 
employment is not enough.  A high rating in itself is 
recognition that the impairment makes it difficult to obtain 
or keep employment, but the ultimate question is whether the 
veteran is capable of performing the physical and mental acts 
required by employment, not whether the veteran can find 
employment.  Van Hoose v. Brown, supra.

The record shows that the veteran is currently 74 years old 
and only completed three years of high school.  He stated 
that after enlisting in the Navy, he received additional 
vocational education at the Philadelphia Naval Shipyard and 
the U.S. Merchant Marine Academy.  His military occupational 
specialty was boiler operator.  His past occupational 
experience includes work as a substitute fireman and a power 
plant operating engineer.  The veteran reported that he 
worked as a department store power plant operating engineer 
for 36 years until he was terminated from his position in 
July 2001.  He reported at his May 2005 Travel Board hearing 
that his service-connected conditions made it difficult for 
him to perform his job duties.

Private medical records show that the veteran was frequently 
excused from work or assigned to light or limited duty due to 
his service-connected knee disabilities as well as other, 
non-service-connected conditions.  For instance, in September 
1995, he took two weeks of medical leave to undergo right 
knee surgery.  In May 1996, he was returned to full duty with 
the limitations that he not apply full body weight to his 
knees, lift over 25 pounds, climb, or squat repetitively due 
to his knee conditions.  In December 1997, he was excused 
from work for four weeks due to patellofemoral arthritis and 
synovitis of the right knee.  In March 1998 and June 1998, he 
was restricted from doing overhead work due to a non-service-
connected right rotator cuff tear.  In August1998, a one-
month medical leave of absence was recommended while the 
veteran underwent weekly Synvisc therapy, because his 
symptoms were found to be aggravated by manual labor, 
kneeling, and crawling.  In August 2000, it was recommended 
that he use a knee brace for additional support while 
performing work activities, and it was suggested that the 
limitations on overhead lifting be continued due to his non-
service-connected shoulder condition.  In September 2000, he 
took another one-month medical leave of absence to again 
undergo Synvisc therapy.  Finally, in February 2002, it was 
recommended that he not lift more than 20 pounds, and that he 
avoid repetitive heavy pushing and pulling.  

The veteran provided a "Typical N.J. Engineer routine" 
which summarized the activities associated with his former 
position.  Such activities included: using hand tools and 
power tools; frequently climbing ladders; lifting 50 pounds 
or more; repairing doors and gates, which requires pushing 
and pulling for adjustments; driving motor vehicles; testing 
and repairing sprinkler systems, which requires lifting, 
pulling, and pushing pipes; and maintaining documentation of 
timekeeping and safety records.  

The veteran submitted a letter from his private chiropractor 
dated in March 2005 in which he indicated that the veteran's 
service-connected bilateral pes planus rendered him unable to 
absorb weight-bearing forces of impact such as those 
experienced during walking and standing for long periods of 
time, as required by his job.  

The veteran claims that he experiences severe pain, weakness, 
and instability in his right knee on humid days and in cold 
weather, and that swelling occurs when his full weight is 
placed on the knee.  The veteran stated that he could not 
climb tall ladders, kneel on the floor, or lift more than 25 
pounds.  Although he has been receiving Social Security 
Administration (SSA) retirement benefits since age 65, he 
does not receive SSA disability benefits.  

The Board finds that the veteran's orthopedic conditions, 
when considered in conjunction with his asbestosis, clearly 
interfere with his capacity to engage in substantially 
gainful employment.  His level of education renders him 
unlikely to obtain a job that does not involve physical 
labor, and the engineering position from which he was 
terminated in 2001 required long periods of walking, 
standing, squatting, kneeling, and climbing ladders.  The 
veteran's lay statements and medical records document severe 
restrictions in activities of daily living and employment due 
to his service-connected disabilities.  Therefore, the Board 
concludes that entitlement to a total evaluation based on 
individual unemployability based on his service-connected 
disabilities is warranted.





ORDER

Entitlement to an initial disability rating in excess of 30 
percent for asbestosis, for the period from March 5, 2002, to 
September 22, 2005, is denied.

Entitlement to an initial disability rating of 60 percent, 
but not higher, for asbestosis, for the period from September 
23, 2005, to March 23, 2006, is granted.

Entitlement to an initial disability rating in excess of 60 
percent for asbestosis, for the period after March 24, 2006, 
is denied.

Entitlement to a total disability rating on the basis of TDIU 
due to service-connected disabilities is granted.



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


